DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 5/04/22 in which claims 2-21 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 2-6, 9-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0219100 to Fisher et al in view of U.S. Publication No. 2002/0015354 to Buckelew and further in view of U.S. Publication No. 2015/0241222 to Majumdar et al.

a. 	As per claim 2, Fisher et al  teaches a method of event monitoring by a server (See paragraph [0015]), comprising: receiving, from a monitoring device, an event message indicating occurrence of an event based at least in part on a first comparison of a sample measured by the monitoring device and a medium sample (See paragraph [0010, 0017], compare the results to known samples), and indicating geographic location information associated with the occurrence of the event (See paragraph [0011]); However, Fisher et al fails to teach performing a second comparison of the geographic location information with a geo-location for event monitoring; and communicating an alarm message to a user device that indicates the occurrence of the event based at least in part on the event message and the second comparison of the geographic location information with the geo-location for event monitoring.  
	Buckelew teaches performing a second comparison of the location information with a geo-location for event monitoring; and communicating an alarm message to the user device that indicates the occurrence of the event based at least in part on the event message and the second comparison of the location information with the geo-location for event monitoring (See paragraph [0055 and 0066]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Buckelew et al in the claimed invention of Fisher et al in order to instruct the system on how to alert the user about, what to ignore and potentially replace traditional security alarm systems. However, Fisher in view of Buckelew fails to teach wherein the geo-location for event monitoring is based at least in part on historical geo-location pattern information of a user device.
	Majumdar et al teaches wherein the geo-location for event monitoring is based at least in part on historical geo-location pattern information of a user device (See paragraph [0032-0033]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Majumdar et al teaches in the claimed invention of Buckelew in view of Fisher et al in order for identifying a location of a mobile device (See paragraph [0004]).

b.	As per claim 9, Fisher et al teaches a system for event monitoring, comprising: one or more processors (See paragraph [0015-0016]); and one or more computer-readable storage media coupled to the one or more processors and storing instructions, that, when executed by the one or more processors, cause the system to perform operations comprising: receiving, from a monitoring device, an event message indicating occurrence of an event based at least in part on a first comparison of a sample measured by the monitoring device and a medium sample (See paragraph [0010, 0017], compare the results to known samples), and indicating geographic location information associated with the occurrence of the event (See paragraph [0011]);	However, Fisher et al fails to teach performing a second comparison of the geographic location information with a geo-location for event monitoring; and communicating an alarm message to a user device that indicates the occurrence of the event based at least in part on the event message and the second comparison of the location information with the geo-location for event monitoring.
	Buckelew teaches performing a second comparison of the geographic location information with a geo-location for event monitoring; and communicating an alarm message to a user device that indicates the occurrence of the event based at least in part on the event message and the second comparison of the geographic location information with the geo-location for event monitoring (See paragraph [0055 and 0066]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Buckelew et al in the claimed invention of Fisher et al in order to instruct the system on how to alert the user about, what to ignore and potentially replace traditional security alarm systems. However, Fisher et al in view of Buckelew fails to teach wherein the geo-location for event monitoring is based at least in part on historical geo-location pattern information of a user device.
	Majumdar et al teaches wherein the geo-location for event monitoring is based at least in part on historical geo-location pattern information of a user device (See paragraph [0032-0033]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Majumdar et al teaches in the claimed invention of Buckelew in view of Fisher et al in order for identifying a location of a mobile device (See paragraph [0004]).

c. 	As per claim 16, Fisher et al teaches a non-transitory computer-readable medium storing instructions, that, when executed by one or more processors (See paragraph [0015-0016]), cause a system to perform operations comprising: receiving, from a monitoring device, an event message indicating occurrence of an event based at least in part on a first comparison of a sample measured by the monitoring device and a medium sample (See paragraph [0010, 0017], compare the results to known samples), and indicating location information associated with the occurrence of the event (See paragraph [0011], ).  However, Fisher et al fails to teach performing a second comparison of the geographic location information with a geo-location for event monitoring; and communicating an alarm message to a user device that indicates the occurrence of the event based at least in part on the event message and a second comparison of the geographic location information with a geo-location for event monitoring.
	Buckelew performing a second comparison of the location information with a geo-location for event monitoring; and communicating an alarm message to the user device that indicates the occurrence of the event based at least in part on the event message and a second comparison of the geographic location information with a geo-location for event monitoring (See paragraph [0055 and 0066]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Hogg et al in the claimed invention of Fisher et al in order to instruct the system on how to alert the user about, what to ignore and potentially replace traditional security alarm systems.  However, Fisher in view of Buckelew fails to teach wherein the geo-location for event monitoring is based at least in part on historical geo-location pattern information of a user device.
	Majumdar et al teaches wherein the geo-location for event monitoring is based at least in part on historical geo-location pattern information of a user device (See paragraph [0032-0033]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Majumdar et al teaches in the claimed invention of Buckelew in view of Fisher et al in order for identifying a location of a mobile device (See paragraph [0004]).

d.	As per claims 3, 10 and 17, Fisher et al in view of Buckelew teaches the claimed invention as described above.  Furthermore, Fisher et al teaches wherein receiving the event message comprises: receiving the event message indicating that the first comparison of the sample measured by the monitoring device and the medium sample satisfies a threshold (See paragraph [0017, 0046, 0061], The best-fit between the detected event and one of the stored types is then transmitted to the host system along with a quality value indicative of the degree to which the detected event correlates with the known sample).

e.	As per claims 4, 11 and 18, Fisher et al in view of Buckelew teaches the claimed invention as described above.  Furthermore, Fisher et al teaches comprising: communicating, to the monitoring device, the medium sample that is an audio sample, a video sample, a vibration sample, a vocal sample, a visual display, or any combination thereof, corresponding to a physical phenomenon that is produced when the event occurs (See paragraph [0061], audio samples).

f. 	As per claims 5, 12 and 19, Fisher et al in view of Buckelew teaches the claimed invention as described above.  Furthermore, Fisher et al teaches receiving, from a second monitoring device, a second event message indicating the occurrence of the event, wherein the alarm message is communicated based at least in part on the second event message (See paragraph [0017]).

g. 	As per claims 6, 13 and 20, Fisher et al in view of Buckelew teaches the claimed invention as described above.  Furthermore, Fisher et al teaches wherein receiving the event message comprises: receiving the event message indicating the geographic location information that is global positioning signal (GPS) data (See paragraph [0073-0074]).

5.	Claims 7-8, 14-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over 2008/0219100 to Fisher et al in view of U.S. Publication No. 2002/0015354 to Buckelew U.S. Publication No. 2015/0241222 to Majumdar et al as applied to claims 2, 9 and 16 above, and further in view of U.S. Publication No. 2016/0012702 to Hart et al.

a. 	As per claims 7, 14 and 21, Fisher et al teaches the claimed invention as described above.  However, Fisher et al fails to teach identifying an affiliation between a first user of the user device and a second user associated with the monitoring device; and communicating the medium sample to the monitoring device based at least in part on the affiliation
Hart et al teaches identifying an affiliation between a first user of the user device and a second user associated with the monitoring device; and communicating the medium sample to the monitoring device based at least in part on the affiliation (See paragraph [0058 and 0060]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Fisher et al in the claimed invention of Hart et al in order to provide a reachable connection to deliver the alert.

b. 	As per claims 8 and 15, Fisher et al in view of Hart et al teaches the claimed invention as described above.  However, Fisher et al fails to teach communicating an invitation message to the monitoring device based at least in part on identifying the affiliation; and receiving, from the monitoring device, a responsive message based at least in part on communicating the invitation message.
Hart et al teaches communicating an invitation message to the monitoring device based at least in part on identifying the affiliation; and receiving, from the monitoring device, a responsive message based at least in part on communicating the invitation message (See paragraph [0057-0059]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Fisher et al in the claimed invention of Hart et al in order to provide a reachable connection to deliver the alert.

6.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0219100 to Fisher et al in view of U.S. Publication No. 2002/0015354 to Buckelew as applied to claim 16 above, and further in view of U.S. Publication No. 2011/0035452 to Gittleman.

a. 	As per claims 19, Fisher et al in view of Buckelew teaches the claimed invention as described above.  Furthermore, Fisher et al teaches receiving, from a second monitoring device, a second event message indicating the occurrence of the event, wherein the alarm message is communicated based at least in part on the second event message (See paragraph [0017]), However, Fisher in view of Buckelew fails to explicitly teach causing posting of the geographic location information in a data feed of a social network.
	Gittleman teaches causing posting of the geographic location information in a data feed of a social network (See paragraph [0033-0035 and 0048]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Gittleman in the claimed invention of Fisher et al in view of Buckelew in order to provide notifications for triggered events.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444